Title: Explanations of Ferdinand Grand’s Accounts, 21 February 1792
From: Jefferson, Thomas
To: 


          
            Accounts with Grand & Co.
            
              The U.S. to Grand & co. Dr.
            
            
              1784.
              
              
              Livres.
            
            
              
              
              
                ₶ s d
            
            
              July
              10.
              David Humphreys
                1560– 0– 0
            
            
            
              Aug.
              20.
              T. Jefferson
                5000–
            
            
              
              
              D. Humphreys
                2400–
            
            
              
              24.
              T. Jefferson
                3000–
            
            
              Sep.
              18.
              do.
                5000–
            
            
              Oct.
              15.
              do.
                4000–
            
            
              Nov.
              22.
              do.
                4000–
            
            
              Dec.
              20.
              do.
                4000–
            
            
              1785.
              
              
              
            
            
              Jan.
              11.
              do.
                4000–
            
            
              Feb.
               1.
              do.
                4000–
            
            
              Mar.
               1.
              do.
                4000–
            
            
              Apr.
               1.
              do.
                5000–
            
            
              May
              13.
              do.
                4000–
            
            
              June
               1.
              do.
                4000–
            
            
              July
               1.
              do.
                4000–
            
            
              
              18.
              H. Fizeaux & co.
                5571–19
            
            
              
              
              W. Carmichael 2000₶ + 2075₶–17 + 3193₶–17
                7269–14
            
            
              
              
              B. Franklin for la Motte, a clerk.
                 840–
            
            
              
              
              do. for postage
                 236–15
            
            
              
              
              6. loan office bills
                1140–
            
            
              
              28.
              Wm. Short
                1000–
            
            
              Aug.
               1.
              T. Jefferson
                4000–
            
            
              
               5.
              Le Brun, register’s certificates
                1843– 1
            
            
              
              
              Schweighauser & Dobree drt. on B. Franklin
                4237– 0
            
            
              
              26.
              Capt. Duchtrick. Register’s certific.
                1344– 9–10
            
            
              Sep.
               3.
              T. Jefferson
                4000–
            
            
              
               4.
              D. Humphreys
                2400–
            
            
              
              
              W. Carmichael
                4000–
            
            
              Oct.
              
              Int. on Dutch loan for 1785.
              400000–
            
            
              
               3.
              T. Jefferson
                6000–
            
            
              
              22.
              do.
                4000–
            
            
              Nov.
               8.
              do.
                4000–
            
            
              
              10.
              Dumas
                2700–
            
            
              
              11.
              D. Humphreys
                2400–
            
            
              
              18.
              D. Humphreys.
                2400–
            
            
              Nov.
              23.
              D. Humphreys. stationary &c.
                 372– 0– 0
            
            
              
              
              W. Short for journey to Hague
                 386–12– 9
            
            
              Dec.
               2.
              T. Jefferson
                4000–
            
            
              
              31.
              do.
                4000–
            
            
            
              1786
              
              
              
            
            
              Jan.
              16.
              do.
                5000–
            
            
              
              18.
              Gouvion. Register’s certif
                2590– 7
            
            
              
              31.
              Carmichael
                4500–
            
            
              Feb.
               2.
              T. Jefferson
                4000–
            
            
              
              27.
              do.
                5000–
            
            
              Mar.
               4.
              do.
                2000–
            
            
              
              
              W. Carmichael
                 500–
            
            
              
              
              D. Humphreys
                 600–
            
            
              
              28.
              do.
                4840–
            
            
              
              
              T. Jefferson
                2400–
            
            
              
              
              Int. on Dutch loan for 1784.
              200000–
            
            
              
              31.
              H. Fizeaux & co.
                5666–16– 9
            
            
              
              
              postage
                 319– 7
            
            
              Apr.
              10.
              T. Jefferson
                2606–18
            
            
              
              15.
              U.S. hotel rent to Ct. Langeac
                1875–
            
            
              
              20.
              T. Jefferson
                2606–18
            
            
              May
               1.
              do.
                3910– 7
            
            
              
              
              do.
                4000–
            
            
              
              20.
              Dumas
                2700–
            
            
              June
               1.
              T. Jefferson
                4000–
            
            
              
              13.
              do.
                3000–
            
            
              
              24.
              Lister Asquith & crew
                2620– 2
            
            
              
              26.
              W. Carmichael
                4000–
            
            
              July
               1.
              T. Jefferson
                4000–
            
            
              
              10.
              W. Carmichael
                4765– 8
            
            
              
              11.
              U.S. hotel rent to Ct. Langeac
                1875–
            
            
              Aug.
               1.
              T. Jefferson
                7000–
            
            
              
              10.
              W. Short
                1200–
            
            
              
              13.
              do.
                1200–
            
            
              
              16.
              T. Jefferson
                1000–
            
            
              
              26.
              Qu. to whom? [not to T. Jefferson]
                  48–
            
            
              Sep.
               1.
              T. Jefferson
                5000–
            
            
              
               7.
              do.
                2986– 7– 3
            
            
              Sep.
              19.
              T. Jefferson
                 450– 0– 0
            
            
              Oct.
               2.
              do.
                5000–
            
            
              
              12.
              U.S. hotel rent to Ct. Langeac
                1875–
            
            
              
              17.
              W. Carmichael
                5500–
            
            
              Nov.
               2.
              W. Short
                 600–
            
            
              
              
              Dumas
                3557– 2– 6
            
            
              
              
              T. Jefferson
                5000–
            
            
            
              Dec.
               1.
              do.
                5000–
            
            
              
              29.
              do.
                6000–
            
            
              1787
              
              
              
            
            
              Jan.
               2.
              W. Carmichael
                5500–
            
            
              
              12.
              T. Jefferson
                2000–
            
            
              
              17.
              U.S. hotel rent to Ct. Langeac
                1875–
            
            
              Feb.
               1.
              T. Jefferson
                4000–
            
            
              
               8.
              do.
                1000–
            
            
              
              16.
              do.
                9000–
            
            
              
              22.
              Dupré for medals contracted by Colo. Humphreys
                2595– 3– 9
            
            
              
              28.
              W. Short
                 600–
            
            
              
              
              T. Jefferson
                1450–
            
            
              Mar.
               4.
              Borgnis, Desbordes & co. for ferry shipwreckt sailors
                 186–
            
            
              
              15.
              T. Jefferson
                1500–
            
            
              
              30.
              Dumas
                3503–10
            
            
              
              31.
              T. Jefferson
                 600–
            
            
              Apr.
               7.
              W. Short
                 600–
            
            
              
              
              Fizeaux
                5679– 1– 6
            
            
              
              16.
              W. Short towds. paying Genl. Gates’s medal
                1200–
            
            
              
              
              T. Jefferson
                 600–
            
            
              
              17.
              U.S. hotel rent to Ct. Langeac
                1875–
            
            
              
              
              T. Jefferson
                 335–
            
            
              
              30.
              do.
                 600–
            
            
              
              
              W. Carmichael
                5500–
            
            
              May
              12.
              T. Jefferson
                1500–
            
            
              
              21.
              do.
                1622– 9
            
            
              
              23.
              do.
              1122–14– 3
            
            
              
              24.
              do.
                 600–
            
            
              June
               4.
              do.
                2700–
            
            
              
              
              do.
                 747–11
            
            
              
              
              do.
                 400–
            
            
              June
              18.
              T. Jefferson
                3000– 0– 0
            
            
              
              25.
              W. Short
                 600–
            
            
              
              
              do.
                  22– 0– 0
            
            
              July
               2.
              T. Jefferson
                4000–
            
            
              
              15.
              U.S. hotel rent to Ct. Langeac
                1875–
            
            
              
              
              T. Jefferson
                  16–17– 6
            
            
              
              
              postage. Grand.
                 589–17
            
            
              Aug.
              21.
              T. Jefferson
                4000– 0– 0
            
            
            
              The U.S. with Grand & co. Cr.
            
            
              1785.
              
              
              ₶ s d
            
            
              July
              18.
              By balance settled with Barclay
               73010–16–10
            
            
              Nov.
              11.
              By Walter Livingston
              400000
            
            
              1786.
              
              
              
            
            
              Mar.
              31.
              By J. Rucker
              219240–
            
            
              July
              11.
              By Paul Jones
              112172– 2– 4
            
            
              1787.
              
              
              
            
            
              Apr.
              14.
              By Vandenyvers on ord. of J. Adams
               17500–
            
            
              
              
              [By T. Jefferson 11085–1–6, see note.]
              
            
            
              1788.
              
              
              
            
            
              May
              27.
              By T. Jeff.’s draughts on Will. & V. Stap. 36,000 florins
              
            
            
              1789.
              
              
              
            
            
              Apr.
              16.
              By remittce. from Will. & Van Staphorts
               15500–
            
            
              Aug.
              13.
              By do.
              280000–
            
            
              Sep.
              24.
              By do.
               66000–
            
          
          The following articles belong to the account of the state of Virginia with Grand & co. and have been settled with them by that state. They are here stated by way of explanation, because Grand & co. have blended the two accounts together, and particularly debited to the U.S. some of the articles below which belonged to the state of Virginia.
          
            
            
            
            
            
              The State of Virginia in account with Grand & co.
            
            
              1785.
              
              Dr.
              ₶ s d
              Cr.
              ₶ s d
            
            
              July
              18.
              Houdon. Cash
              10,000– 0–0
              By Mr. Barclay
              166666–13–4
            
            
              Nov.
              28.
              Houdon’s draught on
              
              
              
            
            
              
              
              T. Jefferson
               2 724– 6–6
              
              
            
            
              1786.
              
              
              
              
              
            
            
              Feb.
               4.
              Houdon
               1 800–
              
              
            
            
              
              20.
              do. draught
               2 400–
              
              
            
            
              Mar.
               4.
              do.
              3 500–
              
              
            
            
              May
               6.
              De Lorme packing
                  52– 8–0
              
              
            
            
              July.
               1.
              Bettinger & St. Victor
              41 250–
              
              
            
            
              
              23.
              Presolles
              15 773–
              
              
            
            
              
              27.
              Bondfeild
               2 043–12–1
              
              
            
          
          Observations explanatory of Mr. Grand’s accounts.
          The state of Virginia having directed me to have a statue of Genl. Washington made, and having forwarded remittances for that purpose,  which were not yet come to hand, I ventured to draw from the funds of the U.S. in the hands of Grand 10,000₶ July 18. 1785. to enable Houdon the artist to send to Italy for his block of marble, and 2724₶ – 6–6 Nov. 28. towards his expences in coming to America with Dr. Franklin to take the General’s figure. Mr. Grand had charged these sums to the U.S.
          Again, the funds of the U.S. in Mr. Grand’s hands failed about the beginning of 1786. By that time Virginia had placed 166,666₶–13s—4d in his hands, for which, as it was likely to be unemployed for some time, he was to pay an interest. To avoid this he insisted that the monies which should be drawn from him for the U.S. should be from this fund, and obliged me to express it in my draughts. It was not till July 11. 1786. that a paiment was made to him for the common purposes of the U.S. By that time himself and the state of Virginia were in advance for the U.S. about 66, or 67,000₶. by a rough estimate; and he had charged a good deal of this to the state of Virginia. After the paiment beforementioned (which was that of 112172₶–2–4 by J.P. Jones) my subsequent draughts were regularly on the proper fund; and to clear up the confusion which had got into Grand’s accounts in the period between Jan. 1. and July 11. 1786 I went to his office, revised all the draughts of that period, and endorsed on every one of them those to whose account it should be charged, viz. whether to Virginia or the U.S. and at the same time stated both accounts exactly right, debiting each with their own articles only, and crediting each it’s own remittances. This corrected account is the only one which should ever be attended to, and Mr. Grand reformed his own accounts according to this, and ought to send a copy. He furnished me a copy of the account of Virginia so reformed, which has been settled with that state accordingly.
          Whenever I drew on Mr. Grand, I generally expressed in the draught, or endorsed on the back of it, for what purpose the draught was made. I did not pretend to keep an account of draughts made purely for public purposes. I therefore made the draught itself witness the purpose for which it was drawn, in order that if I was personally charged in the public accounts with such draughts, (which could not be without producing them) they might of themselves discharge me at the same time, and shew to the department of the treasury to what or whose account they should really be charged. It is therefore essential that Mr. Grand furnish not only, the reformed account before mentioned, but exact copies of all my draughts with their endorsements. The treasury, being furnished with these, will never be at a loss to what account to charge any money paid by Grand on my draught.
          
          The account on the three first pages of this sheet goes as far as the materials in my hands enable me towards enabling the Treasury to debit every person with the monies they have recieved. For that reason I have stated the date and sum of every article and the person to whom it is to be charged, and can answer for the accuracy in every instance, either from the memorandums I have kept or my own certain knowlege. Where I have mentioned more than one name, I have not known to which of them the charge should be made.
          Certain articles of Debit between Aug. 7. 1784. and May 1. 1786. are stated differently in this account from what they are in Grand’s. These concern my private account. The difference arose thus. Mr. Grand advised me in the beginning to give him an order quarterly for my salary and contingent charges, and draw on him as I wanted it. I begun on this plan, but soon found it would be the parent of confusion. I therefore reformed my account from the beginning, by crediting the U.S. with the monies I received from Grand, at the dates I received them, and debiting them with their application. Grand did not change his method till June 1. 1786. The two methods of debiting the same sums shall be stated here side by side, to shew that under different forms they comprehend exactly the same articles: and as a proof, it must be observed that not one of Grand’s debits here enumerated will be found in my statement of his account; nor will one of the debits here extracted from my statement be found in Grand’s own statement.
          
            
              Grand’s method of statement
              T.J.’s method of statement
            
            
              1784.
              
              ₶ s d
              1784.
              
              ₶ s—d
            
            
              Aug.
               7.
               14583– 6–8
              Aug.
              20.
                5000– 0–0
            
            
              Nov.
               7.
               14583– 6–8
              
              26.
                3000–
            
            
              1785
              
              
              Sep.
              20.
                5000–
            
            
              Feb.
               7.
               14583– 6–8
              Oct.
              15
                4000–
            
            
              Apr.
              13.
               14583– 6–8
              Nov.
              22
                4000–
            
            
              July
              16
                5666–13–4
              Dec.
              20.
                4000–
            
            
              1786
              
              
              1785
              
              
            
            
              Feb.
              15
               16271–16–
              Jan.
              11.
                4000–
            
            
              
              
               23625–
              Feb.
               1.
                4000–
            
            
              
              
               10587– 8–6
              Mar.
               1.
                4000–
            
            
              
              
              114484– 4–6
              Apr.
               1.
                5000–
            
            
              Credit by T. Jefferson
               11085– 1–6
              May.
              13
                4000–
            
            
              
              
              103399– 3–
              June
               1.
                4000–
            
            
              
              
              
              July
               1.
                4000–
            
            
              
              
              
              Aug.
               1.
                4000–
            
            
              
              
              
              Sep.
               1.
                4000–
            
            
              
              
              
              Oct.
               3.
                6000–
            
            
              
              
              
              
              22.
                4000–
            
            
              
              
              
              Nov.
               8
                4000–
            
            
              
              
              
              Dec.
               2.
                4000–
            
            
              
              
              
              
              31.
                4000–
            
            
            
              
              
              
              1786.
              
              
            
            
              
              
              
              Mar.
               5.
                2000–
            
            
              
              
              
              
              18.
                2400–
            
            
              
              
              
              Apr.
               1.
                2606–18
            
            
              
              
              
              
              10.
                1875–
            
            
              
              
              
              
              12.
                2606–18
            
            
              
              
              
              
              25.
                3910– 7
            
            
              
              
              
              May
               1.
                4000–
            
            
              
              
              
              
              
              103399– 3–
            
          
          
          
          It will be observed however specially, to wit 1786. Jan. 16. 5000₶. Feb. 2. 1000₶. Feb. 23. 5000₶. within the period of his quarterly charges. The reason is that these three articles had beenpaid out of the funds of Virginia, and by him erroneously charged to the account of that state. When therefore I reformed his accounts, he was obliged to transfer these three articles from the Virginia account into that of the U.S. at their proper dates. Therefore these three articles, as well as all those after May 1. 1786. will be found stated alike both in his account and mine. The credit of 11085–1–6 by Grand was not an actual payment by me; but only an entry made by him to bring his account to rights.
          Colo. Humphreys. His accounts have certainly been settled either with Mr. Barclay in Europe, or with the Treasury on his return. Consequently recurrence may be had to those accounts for explanations of all the articles debited to him.
          H. Fizeaux & co. These are articles of interest on a loan by them.
          B. Franklin for La Motte 840₶. La Motte was one of his secretaries. Dr. Franklin’s account I suppose will shew whether this article is to be charged to him or La Motte.
          
            1785. July 28. Wm. Short 1000₶. and again Nov. 23. W. Short for journey to the Hague 386₶–12s—9d. Mr. Short was sent by Mr. Adams and myself to the Hague to exchange our signatures of the Prussian treaty for that of the Prussian plenipotentiary who resided there. I presume the first sum here mentioned was an advance towards his expences, because I find that I signed the treaty on that day, and probably he set out that day for London, where Mr. Adams signed it Aug. 5. and went thence to the Hague where it was signed by the Prussian Plenipotentiary Sep. 10. The article of Nov. 23. 386₶ –12–9 mentioned to be for his journey to the Hague was probably the balance due to him on a settlement of that account. He recieved other monies from Mr. Adams, and I presume his account of the whole, as settled by Mr. Barclay will be found in the Treasury.
            1786. June 24. Lister Asquith and crew 2620₶–2s. He was the master of a small Maryland vessel which with the crew and cargo was seized by the Farmers general under pretence that they were hovering on the coast to smuggle tobo. into the kingdom. They were thrown into jail and confined there through a very rigorous winter, where it was evident they would be in danger of perishing if not aided. I was applying to the court for their release, and expected it daily. In the mean time I ordered them an allowance of a livre a day, there  being 6. of them, and informed Congress of it. The farmers contrived to procrastinate it about 9. months, and then I could only get their discharge on paying a part of their sentence, which I found it better to do than to furnish their allowance till they could pay it. Borgnis Desbordes & co. were the persons to whom I applied to furnish them: and they (living at Brest) got their correspondents Diot & co. to do it as they lived at Morlaix near to Roscoff the place of confinement. The letters of Asquith, Borgnis Desbordes & co. and Diot & co. accompanying this, will vouch the transaction and sum.
            1786. Aug. 28. 48₶. Tho’ I am named to this sum in Grand’s account, yet it certainly has not been paid to me, nor on my private account. When he furnishes copies of my draughts, it will be seen who received it and for what.
            1787. Feb. 22. Dupré 2595₶–3–9. I have Colo. Humphreys contract with him and his account.
            Apr. 16. W. Short towards paying Genl. Gates’s medal. 1200₶. I have the workman’s receipt. With respect to both these articles, and so much else of the account for medals as I have transacted, I will, when more at leisure try to make up an account. Tho’ I expect it cannot be done satisfactorily till Mr. Grand sends my draughts. This business will be difficult to get settled clearly, from having to pass thro’ so many hands, to wit Colo. Humphreys, mine, Mr. Short’s, and now it will pass over to Mr. Gouverneur Morris.
            1787. Mar. 4. Borgnis Desbordes & co. for 4. shipwreckt sailors 186₶. The occasion and voucher for this will be seen in their letter of Jan. 24. 1787. and the account, both of which accompany this.
            1787. Apr. 14. By Vandenyvers on order of J. Adams 17500₶. I find a letter of mine to Mr. Adams of Feb. 20. 1787. which explains this, and at the same time my draught of 29th. Nov. 1785. on Van den Yver freres & co. of Paris in favor of Colo. Humphreys for 6500₶. as mentioned in another paper, and which at first I could not explain. Extract from the letter to Mr. Adams. ‘You remember giving me a letter of credit on Messrs. Willink & V. Staph. for 1000. guineas to pay for the swords and medals. When the swords were finished I drew on the Vandenyvers with whom the money was deposited for 6500 livres to pay for the swords. They paid it. A medal is now finished, and others will very soon be but these gentlemen say they must have fresh orders. In the mean time the workmen complain. Will you be so good as to draw in favor of Mr. Grand on Willink &c. for the balance of the 1000. guineas, which is about the sum that will be necessary, and send the bill to Mr. Grand, who in my absence will negotiate it and pay the workmen. I inclose you Vandenyvers answer.’ Mr. Adams  sent the order for 17500₶. which is the credit here stated, and with the 6500₶. before mentioned made 24,000₶. or 1000. Louis.
            1788. May 27. By T. Jefferson’s draughts on Will. & V. Staphorsts for 36,000 florins, Mr. Grand was now in advance again for the U.S. and money was wanting for other purposes. I therefore gave him these draughts on account. The receipts for which I have put into the Auditor’s hands.
            1789. Apr. 16. Remittance from Will. & V. Staphorsts 15500₶. The special occasion for calling for this was the medals. The bills were put into Grand’s hands, and when there, made a common fund for all purposes, as Vandenyver’s paiment on the same account had done. I have put into the Auditor’s hands Grand’s receipt for these bills.
            1789. Aug. 15. By remittance from Will. & V. Staphorsts 280,000₶. This was to pay arrears of interest to the foreign officers. I have put into the Auditor’s hands the vouchers that Grand received the bills. This was by orders from the treasury.
            1789. Sep. 24. By remittance from Will. & V. Staphorsts 66000₶. This was by special order of Congress and the treasury board to be lodged in the hands of Grand to await and answer the event of a negociation set on foot for the redemption of our captives at Algiers. The negociation failed, and the money remaining in Grand’s hands was recommended by Mr. Short to be applied to the paiment of interest due to the foreign officers. Whether this has been done or not, I know not.
          
          Not having any account of Mr. Grand’s which comes lower than July 15. 1787. the articles which I have stated subsequent to that date are collected from my own accounts and papers, and are inserted for present explanation. When Mr. Grand renders his subsequent account with the copies of my draughts, it would be proper to put them into my hands for explanations similar to the present, as I can tell on inspection to whom any particular article is to be charged, which it might cost another a week to find out by examining letters, papers &c. Such an account should be pressingly called for from Grand, and most especially copies of all his vouchers and their endorsements.
          
            Th: Jefferson Feb. 21. 1792.
          
        